Citation Nr: 0940732	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2005, the Board denied a higher initial disability 
evaluation for the service-connected diabetes mellitus.  The 
Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court).   In August 2006, the Court granted 
a Joint Motion for Remand filed by the parties, which 
requested that the portion of the Board's June 2005 decision 
that denied an increased initial rating for diabetes mellitus 
be vacated and remanded.  The appeal was returned to the 
Board and, in May 2007, the Board remanded the matter for 
further development.

The Board's May 2007 remand referred the issue of entitlement 
to a total disability rating due to individual employability 
resulting from service-connected disability (TDIU) to the RO 
for the appropriate action.  This claim has not been 
adjudicated.  In addition, the Veteran's May, July, and 
September 2009 letters included statements indicating that 
his service-connected peripheral neuropathy and vision 
disability had increased in severity.  Therefore, the issues 
of entitlement to TDIU and entitlement to increased ratings 
for peripheral neuropathy of the bilateral lower extremities 
and diplopia are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the issuance of the June 2009 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence pertinent to the claim on appeal.  The 
Veteran has a right to have the evidence considered by the 
AOJ.  38 C.F.R. § 20.1304(c) (2009).  In August 2009 the 
Board asked the Veteran whether he wanted to waive 
consideration of this evidence by the agency of original 
jurisdiction (AOJ).  The Veteran's response, dated in 
September 2009, is that he wants the additional evidence 
reviewed by the AOJ.   

The Veteran's last VA examination was conducted in May 2009, 
at which time he was reported to have no symptoms on account 
of his diabetes and to be receiving no therapy for diabetes.  
He was also reported to have no restrictions of employability 
or activities of daily living on account of diabetes.  The 
additional evidence submitted by the Veteran includes an 
August 2009 consultation report that refers to recent 
treatment in a hospital emergency room where he was found to 
have positive serum ketones, which might be an indication of 
early diabetic ketoacidosis, as well as other records of 
recent hospitalization for uncontrolled diabetes mellitus.  

The medical records submitted by the Veteran's after the June 
2009 SSOC are evidence that his disability has worsened.  VA 
is obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Therefore, the Veteran 
should be scheduled for an additional VA examination to 
determine the current severity of his service-connected 
diabetes mellitus.

In addition, the Veteran has reported that he is currently 
receiving medical treatment for his diabetes mellitus from a 
private endocrinologist.  He has submitted an examination 
report dated August 2009 from this physician, but no other 
records from this doctor are associated with the claims 
folder.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Therefore, upon remand, efforts 
should be made to procure treatment records from the 
Veteran's private endocrinologist. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he should 
submit a release for VA to obtain relevant 
treatment records from Dr. Alan Cleland, 
or submit the records himself.  If the 
Veteran submits a release, the AMC or RO 
should take the necessary steps to obtain 
these records.

2.  Schedule the Veteran for an 
examination to ascertain the current 
nature and severity of his diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review.  
The examiner should specifically state 
whether regulation of the Veteran's 
activities is necessary due to the 
Veteran's diabetes mellitus.  

3.  Return the Veteran's insulin pump, 
currently associated with the claims 
folders, to him as he requested in his 
September 2009 letter. 

4.  Readjudicate the Veteran's claim with 
consideration of all evidence, including 
that received since the June 2009 SSOC.  
If the claim remains denied, the AOJ 
should issue another SSOC before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



